Citation Nr: 0521310	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-02 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  The veteran died in July 2002.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for the veteran's 
cause of death.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  At the time of the veteran's death, he was not service 
connected for any disabilities.

3.  The Certificate of Death lists the immediate cause of the 
veteran's death (in July 2002) as sepsis, and that urinary 
tract infection and multiple sclerosis were the underlying 
causes.  These disabilities were not present in service or 
otherwise associated with service and multiple sclerosis was 
not exhibited within seven years of service discharge.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
October 2002.  Since this letter fully provided notice of 
elements (1), (2), (3), and (4) see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOC), she was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  She was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the November 2003 SOC.  
The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Service medical records; records from St. Mary's Medical 
Center, Fort Sanders Regional Medical Center, Knoxville 
Medical Associates/L.B. Powers, M.D., L. Huskey, M.D., R. E. 
Finelli, M.D., W. Paulsen, M.D., Physical Therapy/ 
Rehabilitation Services, and Knoxville VA Medical Center 
(VAMC) have been received and associated with the claims 
folder.  The appellant has not identified any outstanding 
medical records that would be pertinent to the claim on 
appeal.  Therefore, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

The veteran's widow claims service connection for his cause 
of death.  She contends that his multiple sclerosis was due 
to exposure to chemical, biological, and radiological warfare 
in service because no one in the veteran's family had 
multiple sclerosis.  It is also claimed that multiple 
sclerosis may have been exhibited within the years shortly 
after service discharge, when the veteran was treated at the 
VA outpatient clinic in Knoxville.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a) (2004).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2004).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1) (2004).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service- 
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. § 
3.312(c)(3).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

As will be discussed below, the cause of the veteran's death 
was determined to be sepsis due to, or as a consequence of, a 
urinary tract infection due to, or as a consequence of 
multiple sclerosis.  The veteran was not service-connected 
for multiple sclerosis at the time of his death and 
therefore, it is necessary to determine whether service 
connection should have been established.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within 7 years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2004), a minimum 
rating of 30 percent is assignable for multiple sclerosis.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102

Service medical records are absent any findings or complaints 
associated with multiple sclerosis.  

Records from L.B. Powers, M.D. dated from November 1982 to 
May 2002 indicate  complaints of worsening leg cramps in 
August 1983 following an automobile accident in September 
1982.  

Treatment records from R.E. Finelli, M.D. dated from November 
1984 to November 1986 indicate that the veteran was seen for 
symptoms of and diagnosed with multiple sclerosis.  
Specifically in a note dated in January 1985, it was 
documented that the treating physician felt that the veteran 
was a multiple sclerosis candidate.  A letter from W. 
Paulsen, M.D., dated in November 1985, notes that testing at 
Vanderbilt in 1984 was consistent with multiple sclerosis.  

Records from St. Mary's Medical Center/L. Huskey, M.D. dated 
from November 1984 to May 1996 indicate that the veteran was 
seen for problems with balance, back pain, and general 
weakness.  In December 1984, it was noted that he probably 
had a neurological disease which had yet expressed itself to 
the point where a firm diagnosis could be made. 

Additionally, the Board has reviewed the following evidence 
indicating management and treatment for multiple sclerosis:  
letter from W. Paulsen, M.D. dated in June 1986; records from 
L. Huskey, M.D. dated from January 1987 to July 2002; records 
from Fort Sanders Health System dated in January 1997; 
records from L.B. Powers, M.D. dated from June 2000 to May 
2002; records from St. Mary's Medical Center dated from 
November 2001 to July 2002; records from Physical 
Therapy/Rehabilitation Services dated in December 2001; and 
records from Records from Knoxville VAMC dated from April 
2002 to June 2002   

The Board also notes that the RO attempted to locate 
additional records pursuant to the appellant's contention 
that the veteran was treated at Knoxville VAMC in the late 
1950s.  The RO indicated that a search for those records was 
unsuccessful and that the veteran did not register with VA 
until April 2002.

The record clearly establishes that the veteran died from 
sepsis related to a urinary tract infection and multiple 
sclerosis.  There is no medical evidence that multiple 
sclerosis was present in service or related to service in any 
way.  There is also no evidence that multiple sclerosis 
manifested to a compensable degree within 7 years of service 
discharge.  Indeed, there is no evidence of treatment or 
diagnosis of multiple sclerosis until about 1984.  At the 
earliest, manifestations of multiple sclerosis could be said 
to occur around 1983 giving the appellant the benefit of the 
doubt for the veteran's complains of leg cramps.  In either 
case, manifestations of multiple sclerosis were not exhibited 
until over 28 years post-service discharge.  The appellant's 
claims that the veteran was treated neurological symptoms in 
the years shortly after service discharge are not 
corroborated by any clinical records.  Service connection for 
the cause of the veteran's death on this basis must fail.  

The Board acknowledges the appellant's contention that the 
veteran's multiple sclerosis was a result of exposure to 
biological, chemical, and radiological warfare because no one 
in his family had multiple sclerosis.  The appellant does not 
specify to what substance the veteran was exposed.  
Additionally, there is no evidence indicating that the 
veteran was exposed to anything in service or that his 
multiple sclerosis was a result of service.  The veteran's 
official service records do not reflect that he taught a 
course in chemical, biological, or radiological warfare for 
eight months or that he was exposed to any of these elements 
to a toxic degree.  They do reflect that he was a food 
inspection technician and completed a course in meat and 
dairy hygiene that lasted about eight weeks from May to July 
1954.  

Finally, there is no suggestion in the record that multiple 
sclerosis was caused by the veteran's exposure to toxic 
materials, either in service or elsewhere.  The appellant's 
lay assertions as to the cause of the veteran's multiple 
sclerosis do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


